Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting extortion, exchange of controlled substances and solicitation. The charges stemmed from an inmate complaint filed against petitioner, accusing him of extorting food packages and money that had been sent to the facility by the inmate’s family, which petitioner then used to satisfy debts that he owed *635for drugs. The complaint further alleged that the inmate’s grandmother had been contacted at her residence by a third party who directed her to send him money at the correctional facility to pay petitioner’s drug debts.
Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the detailed misbehavior report and the written statement and hearing testimony of the inmate complainant (see Matter of Tosca v Selsky, 298 AD2d 738, 739 [2002]). Petitioner’s testimony and that of his inmate witness raised issues of credibility for resolution by the Hearing Officer (see Matter of James v Goord, 306 AD2d 714 [2003]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.